Citation Nr: 0720431	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  06-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for left inner ear 
post-traumatic cartilage damage.

4.  Entitlement to an initial compensable evaluation for 
scarring of the Fallopian tubes secondary to pelvic 
inflammatory disease (PID).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1983.  
She also had multiple periods of Reserve duty, retiring in 
2002.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January and April 2005 rating decisions of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The January decision denied service connection for 
varicose veins and left inner ear cartilage damage.  The 
April decision denied service connection for hepatitis C and 
awarded service connection for residuals of PID, assigning it 
a noncompensable evaluation.  In August 2006, the veteran 
testified before the undersigned at a Travel Board hearing.  
A transcript of the hearing testimony has been included in 
the claims folder.

The issue of entitlement to an initial compensable evaluation 
for scarring of the Fallopian tubes secondary to PID is 
REMANDED hererin to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.



FINDINGS OF FACT

1.  The veteran's bilateral varicose veins have not been 
related to her of service.

2.  The veteran's hepatitis C has not been related to her 
service.

3.  The veteran does not have a left inner ear disorder which 
has been related to her period of service.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.6(a), 
3.159, 3.307, 3.309 (2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.159, 3.307, 3.309 
(2006).

3.  Left inner ear cartilage damage was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(d), 
3.6(a), 3.159, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In October 2003 and January 2005, the RO sent the veteran 
letters informing her of the types of evidence needed to 
substantiate her claims and its duty to assist her in 
substantiating her claims under the VCAA.  These letters 
informed the veteran that VA would assist her in obtaining 
evidence necessary to support her claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  She was advised that it was 
her responsibility to send medical records showing she has a 
current disability as well as records showing a relationship 
between her claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  Subsequently, a January 2006 SOC 
provided her with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that she has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal. 

The Board notes in this regard that not all the service 
medical records (SMRs) have been associated with the claims 
folder.  In October 2004, the RO prepared a Memorandum of 
Unavailability, which documented the efforts made to locate 
the missing service medical records.  After many attempts, 
the National Personnel Records Center (NPRC) stated in 
September 2004 that, after extensive and thorough searches, 
no further treatment records could be located.  It was 
therefore concluded that the NPRC either did not have the 
records or that additional searches would be futile.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the veteran was sent notification 
of the Dingess provisions in October 2006.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

"Active military, naval, or air service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled or died from an injury in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Varicose veins

The available SMRs included a Reserve enlistment examination 
from June 1986, which did not show any varicose veins.  A 
Reserve Quadrennial examination conducted in June 1995 noted 
the veteran's bilateral varicose veins; she indicated that 
these caused intermittent leg cramping.  The objective 
examination noted severe varicose veins in both legs, with 
swelling in both that was worse on the right.  In November 
1997, she was provided another examination to determine 
entitlement to a permanent profile.  She had severe bilateral 
varicose veins, which she noted had been present for about 10 
years.  Her legs would reportedly swell with standing and 
running.  Vascular surgery was advised and she was placed on 
a permanent profile.

Post-service private treatment records developed between 1988 
and 2004 showed continuing treatment for the veteran's 
varicose veins.  

At her August 2006 Travel Board hearing, the veteran 
testified that in the military she had had to stand for long 
periods of time as part of her unit's color guard, and had 
also engaged in a great deal of heavy lifting.  She did not 
believe, however, that her varicose veins had been present 
during her period of active duty.  Rather, she believed that 
they had been diagnosed sometime between her release from 
active duty and her entrance into the Reserves.  

After a careful review of the evidence of record, the 
Boardfinds that service connection for varicose veins has not 
been established.  Although the veteran does currently suffer 
from this disorder, there is no objective indication in the 
record that they were manifested or diagnosed in service, or 
were present to a compensable degree within one year after 
her separation from service.  Rather, they appear to have 
been diagnosed sometime in the late 1980's, by a private 
physician.  Therefore, there is no basis in the record upon 
which entitlement to service connection may be awarded, and 
the preponderance of the evidence is against the veteran's 
claim for service connection for varicose veins.

B.  Hepatitis C

The available SMRs indicate that, at the time of her entrance 
into the Reserves in June 1986, the veteran reported having 
had a venereal disease.  The July 1990 Quadrennial 
examination noted that she had a tattoo.  The June 1995 
Quadrennial examination noted that she had been diagnosed 
with hepatitis C three years before.  She reportedly had 
increased liver enzymes.  The January 1997 examination 
included normal blood tests and urinanalysis.  

The veteran's private treatment records from 1988 to 2004 
contain notations of a diagnosis of hepatitis C in 2003 and 
2004.  In March 2005, she was afforded a VA examination.  She 
denied any risky sexual behavior, although she admitted to 
past intercourse without a condom.  She said she had gotten a 
tattoo in 1982 while on active duty.  She denied any history 
of gallbladder or pancreatic disease, as well as any 
jaundice.  She denied any past blood exposure, such as a 
transfusion.  Testing in June 2004 had showed some liver 
inflammation as well as increased portal fibrosis.  Her blood 
work showed hepatitis C antibodies.  There was some 
coarseness of the liver, but there were no other problems.  
The examiner stated that getting a tattoo has a very uncommon 
association with hepatitis C.  The ink is not a repository 
for the virus and, assuming the cleanliness of the needles, 
it is less likely that she was exposed to hepatitis C at the 
time of the tattoo.  

In 2006, the veteran submitted documentation from the 
Department of Labor.  This showed that she was temporarily 
disabled by hepatitis C.

In August 2006, the veteran testified before the undersigned 
that she had finally gotten her hepatitis treated in 2006.  
She expressed her belief that she had contracted the 
hepatitis during active service while in a German private 
hospital for the treatment of a partially severed thumb.  She 
said that, while there had been no blood transfusion, she 
thought the hospital was not very sanitary.

Upon careful review of the evidence of record, it is found 
that service connection for hepatitis C has not been 
established.  The veteran currently suffers from this 
disease, but there is no indication that it was contracted 
while she was on active duty.  The VA examiner opined that it 
is not likely that she would have contracted this disorder 
from the tattoo which she says she obtained during service.  
And, while she believes that she could have contracted it 
while in a German hospital being treated for a severed thumb 
(which was incurred in the line of duty), there is no 
objective evidence in the record to substantiate this belief.  
The veteran, as a layperson, is not competent to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The fact remains that, no matter 
what the conditions were like in the German facility, there 
is no indication that hepatitis C was diagnosed while the 
veteran was on any type of military duty.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.

C.  Left inner ear cartilage damage

The available SMRs contain one notation, reported by the 
veteran during a June 1995 Reserve Quadrennial examination, 
that she had been struck on the left ear while on active duty 
(this was not reported during the June 1986 entrance 
examination).  Her hearing was noted to be normal, as it was 
at the time of the January 1997 examination.

The veteran has submitted numerous private treatment records 
developed between 1988 and 2004.  These do not show any 
treatment for any disorder of the left ear.

At her Travel Board hearing, the veteran testified that she 
had been hit on the side of the head by another woman 
soldier.  No action had been taken against this individual 
and the military police were not involved.  She denied having 
received any treatment while in service.  She stated that her 
ear felt clogged but that she had some hearing in it.

After careful review of the evidence of record, the Board 
finds that service connection for left inner ear cartilage 
damage has not been established.  Although the veteran has 
asserted that she was struck on the side of the head while on 
active duty, suffering damage to her ear, there is no 
objective evidence that this incident occurred.  Moreover, 
even if the Board were to assume that such an incident 
occurred, there is no indication in the treatment records 
that the veteran suffers from any residual disability as a 
result.  In fact, the records from 1988 to 2004 reflect no 
treatment for any left ear complaints.  As a consequence, we 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for left 
inner ear cartilage damage.


ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for left inner ear post-
traumatic cartilage damage is denied.

[Continued on Next Page]
REMAND

The veteran has requested that an increased evaluation be 
assigned to her service-connected PID with tubal scarring.  
She has indicated that she still suffers from some pain due 
to this condition, thus warranting the assignment of a higher 
disability evaluation.

At the time of her August 2006 Travel Board hearing, the 
veteran indicated that she had a follow-up appointment 
scheduled with VA in September for the treatment of her PID.  
Although the undersigned held the record open for 90 days 
after the hearing, evidence from that clinic visit has not 
been obtained and associated with the claims folder.  The 
Board has an obligation to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Also, the Board notes that the veteran was last examined by 
VA in April 2005.  Given that she is still receiving 
treatment for this disorder, the Board finds that this 
examination may no longer provide an accurate picture of the 
current level of her disability.  Therefore, another VA 
examination would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA outpatient clinics in 
Camp Hill and Lebanon, Pennsylvania, and 
request that they provide copies of all 
records pertaining to treatment of the 
veteran's PID developed between August 
2006 and the present.  All efforts to 
obtain these records must be documented 
for inclusion in the claims folder.  If 
the records are not available or do not 
exist, it must be so stated, in writing, 
for the record.

2.  Once the above-requested development 
has been completed, the veteran should be 
afforded a gynecological examination in 
order to fully assess the current nature 
and degree of severity of the service-
connected PID with tubal scarring.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  
Specifically, the examiner should comment 
on whether there is pelvic pain, or heavy 
or irregular bleeding requiring continuous 
treatment for control.  All special 
studies deemed necessary must be 
conducted.  A complete rationale for any 
opinions expressed must be provided.

3.  Once the above-requested development 
has been completed, the veteran's claim 
for an initial compensable evaluation for 
PID with tubal scarring must be 
readjudicated.  If the decision remains 
adverse to the veteran, she must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


